Citation Nr: 1203083	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  04-44 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in December 2005.  In March 2006, the Veteran was notified that, unfortunately, the Board was unable to obtain a recording or transcript of the proceedings.  

This matter was previously before the Board in October 2008 and June 2010, when the PTSD claim was remanded for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  As indicated in the 2008 and 2010 remands, the Veteran has already testified at a Board hearing, including personally difficult testimony concerning sensitive details of his contentions regarding entitlement to service connection for PTSD.  Unfortunately, there is no available transcript of the Veteran's Board hearing testimony; this is due to no fault of the Veteran's. 

In the most recent remand issued in June 2010, the Board requested that the AMC obtain the Veteran's records from the Social Security Administration (SSA), and clarify whether or not he desires to testify at a new Board hearing regarding his PTSD appeal.  Subsequently, the AMC associated the Veteran's SSA records with the claims folder and then readjudicated the case by way of a supplemental statement of the case dated in June 2011.  Unfortunately however, there is entirely no indication that the RO/AMC requested clarification from the Veteran as to whether he wishes a new hearing.  The Board is cognizant that the Veteran has repeatedly expressed that he does not wish to repeat his testimony, citing the difficulty with the sensitivity of the issue.  Nonetheless, as indicated in the prior remand, clarification is needed as the record contains conflicting indications concerning the Veteran's intentions with regard to requesting a second Board hearing.  It is a basic principle of Veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Written argument was recently received from the Veteran's representative in August 2011; however it also made no reference to the Veteran's wishes concerning an additional hearing.  

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand orders.  Where the Board's remand orders were not substantial complied with upon remand, the Board itself errs in failing to insure compliance; in such situations the Board must remand the matter back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that this matter must again be remanded for the development cited above, even though such action will regrettably further delay a decision in this appeal.  
 
Accordingly, the case is REMANDED for the following action:

It is imperative that the RO/AMC specifically request that the Veteran clarify whether or not he desires to testify at a new Board hearing regarding his PTSD appeal.  The Veteran's response should be clearly documented in the claims folder.  Appropriate action should be taken to arrange a hearing, if the Veteran so wishes.   

Thereafter, the claims folder should be returned to the Board, in accordance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


